Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 2/20/22.
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, to claims 15-19 is withdrawn in view of applicant’s amendment.
The rejection under 35 U.S.C. 101 to claims 1-12 and 14-19 is withdrawn in view of applicant’s amendment and remarks/arguments.
The rejection under 35 U.S.C. 103 as being unpatentable over Jhunjhunwala (US 2016/0371133) in view of von Trapp (US 2020/0125963) to claim 1 is withdrawn in view of applicant’s amendment and remarks/arguments.
The rejection under 35 U.S.C. 103 as being unpatentable over Jhunjhunwala (US 2016/0371133) in view of von Trapp (US 2020/0125963), and further in view of Kolawa (US 6,085,029) to claims 2, 8 and 14 is withdrawn in view of applicant’s amendment and remarks/arguments.
The rejection under 35 U.S.C. 103 as being unpatentable over Jhunjhunwala (US 2016/0371133) in view of von Trapp (US 2020/0125963), and further in view of Logozzo (US 2013/0339929) to claims 3, 15 and 19 is withdrawn in view of applicant’s amendment and remarks/arguments.
The rejection under 35 U.S.C. 103 as being unpatentable over Jhunjhunwala (US 2016/0371133) in view of von Trapp (US 2020/0125963), and further in view of Sceppa (US 2008/0263063) to claims 6 and 11 is withdrawn in view of applicant’s amendment and remarks/arguments.

Claims 1-13 and 15-18 are pending.
Claims 1-13 and 15-18 are allowed.

REASONS FOR ALLOWANCE
 	The following is an examiner’s statement of reasons for allowance:
	The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, obtain, from a source code program in a software development environment, prior to execution of the source code program, features associated with a context of a first type of runtime error, undetected in the source code program; and use a random forest classifier to classify the features into one of two classes, wherein a first one of the two classes indicates that the features represent the context of the first type of runtime error, the second one of the two classes indicates that the features do not represent the context of the first type of runtime error; predict a likelihood that the source code program contains the first type of runtime error based on the random forest classifier indicating that the features represent the context of the first type of runtime error, and output the predicted likelihood in the software development environment as recited in independent claim 1; further fail to teach extracting from a source code program in a compilation tool, prior to execution of the source code program, on a computing device having at least one processor and a memory, features that represent a context associated with use of an uninitialized variable as a reference parameter in a method invocation that returns 
represent a runtime error for the use of the uninitialized variable; and outputting the probability distribution in the compilation tool as recited in independent claim 8; and further fail to teach obtains, from a method of a source code program in an integrated development environment,
prior to execution of the source code program, features associated with a context of an arithmetic
expression in a function of the source code program; uses a random forest classifier to classify the features into one of two classes, wherein a first one of the classes indicates that the features represent an arithmetic overflow, the second one of the classes indicates that the features do not represent the arithmetic overflow and outputs, in the integrated development environment, a probability distribution indicating a likelihood that the context of the arithmetic expression represents the arithmetic overflow as recited in independent claim 15.
	The closest cited prior arts, Jhunjhunwala (US 2016/0371133) and von Trapp (US 2020/0125963) teach a method for using a random forest classifier to classify errors.  However, Jhunjhunwala (US 2016/0371133) and von Trapp (US 2020/0125963) fail to teach obtain, from a source code program in a software development environment, prior to execution of the source code program, features associated with a context of a first type of runtime error, undetected in the source code program; and use a random forest classifier to classify the features into one of two classes, wherein a first one of the two classes indicates that the features represent the context of the first type of runtime error, the second one of the two classes indicates that the features do not represent the context of the first type of runtime error; predict a likelihood that the source code program contains the first type of runtime error based on the random forest classifier indicating that the features represent the context of the first type of runtime error, and output the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196